TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 24, 2014



                                      NO. 03-14-00031-CV


                                       M. E. D., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM 340TH DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on January 7, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.